Citation Nr: 1638180	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from October 1968 to May 1970.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal and served in Vietnam between May 1969 and May 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
In July 2014, the Board denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision, and in April 2015, the United States Court, of Appeals for Veterans Claims (Court) vacated the Board's decision as to the issue of service connection for a psychiatric disorder other than PTSD, and remanded the issue on appeal so that the Board could have an opportunity to readjudicate the Veteran's claim in light of the directives set forth in a joint motion for remand between the parties (JMR).  

The case was remanded in June 2015 for additional development.  It is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2015.  The examiner noted that the Veteran started seeing a therapist at the Warwick, Rhode Island Vet
Center on October 9, 2009, and had been seeing her for treatment for PTSD on a weekly basis since that time.  These records are not in the claims file.  

VA has a duty to obtain relevant records from a Federal department or agency. These records include but are not limited to records from VA medical facilities.  As such, the Board finds that the Veteran's treatment records from the Vet Center in Warwick, Rhode Island must be obtained and added to the claims file.

If additional records are obtained on remand, another addendum opinion should be requested of an appropriate examiner to address the evidence in the Vet Center medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Vet Center in Warwick, Rhode Island from October 2009 through the present, and associated these records with the Veteran's claims file.  If the AOJ concludes that the records sought do not exist or that further efforts to obtain those records would be futile, the Veteran should be informed of this conclusion, and notation should be made in the claims file.

2.  If additional records are added to the file, request an addendum opinion from a psychiatrist regarding whether the Veteran had a psychiatric disorder other than PTSD.
The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  

The psychiatrist is asked to respond to the following:

a) Please identify any acquired psychiatric disabilities (other than PTSD), to include adjustment disorder, that the Veteran had any point during the course of the appeal (from January 2010 to the present), even if such disorder has now resolved.

Please review and address the VHA opinions dated in November 2015 and April 2016, and records reflecting treatment from the Vet Center in Warwick, Rhode Island in forming a conclusion.

b) For each acquired psychiatric disability (other than PTSD) found to have existed at any point during the course of the appeal (from January 2010 to the present), to include adjustment disorder, the psychiatrist should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the acquired psychiatric disability is etiologically related to the Veteran's military service.

If the psychiatrist finds that the Veteran did not have an adjustment disorder at any point since the filing of his claim in January 2010, the psychiatrist must provide an explanation for why he or she finds that June 2010 diagnosis of an adjustment disorder to be invalid.

If the psychiatrist finds that the Veteran had an adjustment disorder but that is resolved prior to the Veteran's filing of his claim in January 2010, the psychiatrist must provide a rationale for why he or she determines that the adjustment disorder had resolved prior to June 2010.

c) In an adjustment disorder is found to be at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's service, then indicated whether his alcohol abuse disorder is at least as likely as not a symptom of or caused by his adjustment disorder.

The examiner must provide reasons for each opinion. 
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




